Citation Nr: 1217904	
Decision Date: 05/18/12    Archive Date: 05/31/12

DOCKET NO.  08-13 886	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to service connection for a left eye disorder, claimed as amblyopia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Shamil Patel, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1959 to May 1962.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky, which reopened the Veteran's previously denied claim for service connection for an eye condition, but denied the claim on the merits.

A video conference hearing was held in October 2009 with the Veteran in Louisville, Kentucky, before the undersigned Veterans Law Judge, sitting in Washington, D.C., who was designated by the Chairman to conduct the hearing pursuant to 38 U.S.C.A. § 7107(c), (e)(2) and who is rendering the determination in this case.  A transcript of the hearing testimony is in the claims file.

The Board affirmed the reopening of the Veteran's claim and remanded the matter for additional development in December 2009, and remanded the matter again in May 2011.  The case now returns to the Board for further appellate review.


FINDING OF FACT

The Veteran's amblyopia is a developmental defect, and no additional superimposed pathology resulting in a current left eye disorder has been demonstrated.



CONCLUSION OF LAW

The criteria for service connection for a left eye disorder have not been met.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.304, 4.9 (2011). 


REASONS AND BASES FOR FINDING AND CONCLUSION

A.  Veterans Claims Assistance Act of 2000

Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159 (2011).  Such notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if there is a favorable disposition of the claim.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107; 38 C.F.R. §§ 3.159, 3.326; see also Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  The Board notes that effective May 30, 2008, VA amended its regulations governing VA's duty to provide notice to a claimant regarding the information necessary to substantiate a claim.  The new version of 38 C.F.R. § 3.159(b)(1), removes the portion of the regulation which states that VA will request that the claimant provide any evidence in his possession that pertains to the claim.  See 73 Fed. Reg. 23353-54 (April 30, 2008).
	
Prior to the initial adjudication of the Veteran's claims, a letter dated in September 2005 was sent to the Veteran in accordance with the duty to notify provisions of the VCAA.  38 U.S.C.A. § 5103; 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The Veteran was notified of the evidence that was needed to substantiate his claim; what information and evidence that VA will seek to provide and what information and evidence the Veteran was expected to provide, and that VA would assist him in obtaining evidence, but that it was his responsibility to provide VA with any evidence pertaining to his claims.  See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. Court of Appeals for Veterans Claims (Court) held that, upon receipt of an application for a service-connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  In this case, although the notice provided did not address either the rating criteria or effective date provisions that are pertinent to the Veteran's claim, such error was harmless given that service connection is being denied, and hence no rating or effective date will be assigned with respect to this claimed condition.

The Veteran's service treatment records, VA treatment records, private treatment records, VA authorized examination reports, lay statements, and hearing transcript have been associated with the claims file.  The Board specifically notes that the Veteran was afforded VA examinations with respect to his disability.  38 C.F.R. § 3.159(c)(4).  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

As set forth in greater detail below, the Board finds that the VA examinations obtained in this case are adequate as they are collectively predicated on a review of the claims file; contain a description of the history of the disability at issue; document and consider the relevant medical facts and principles; and provide opinions regarding the nature and etiology of the Veteran's eye disability.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issues on appeal has been met.  38 C.F.R. § 3.159(c) (4).

VA has provided the Veteran with opportunity to submit evidence and arguments in support of his claim.  The Veteran and his representative have not made the Board aware of any additional evidence that needs to be obtained prior to appellate review.  The record is complete and the case is ready for review.


B.  Applicable Law

In order to establish service connection for a claimed disability, the facts must demonstrate that a disease or injury resulting in current disability was incurred in active military service or, if pre-existing active service, was aggravated therein.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 (2011).  Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2011). 

Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see also Caluza v. Brown, 7 Vet. App. 498 (1995).

A preexisting injury or disease will be considered to have been aggravated by service where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 3.306 (2011).

A veteran is considered to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, except where clear and unmistakable evidence demonstrates that an injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111.  Thus, veterans are presumed to have entered service in sound condition as to their health.  This presumption attaches only where there has been an induction examination in which the later complained-of disability was not detected.  See Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991).  The regulation provides expressly that the term "noted" denotes "[o]nly such conditions as are recorded in examination reports," 38 C.F.R. § 3.304(b), and that "[h]istory of pre-service existence of conditions recorded at the time of examination does not constitute a notation of such conditions."  Id. at (b)(1).

VA's General Counsel has held that in order to rebut the presumption of sound condition under 38 U.S.C. § 1111 for disorders not noted on the entrance or enlistment examination, VA must show by clear and unmistakable evidence both that the disease or injury existed prior to service, and that the disease or injury was not aggravated by service.  The Veteran is not required to show that the disease or injury increased in severity during service before VA's duty under the second prong of this rebuttal standard attaches.  See VAOPGCPREC 3-2003 (July 16, 2003).  The U.S. Court of Appeals for the Federal Circuit (Federal Circuit) has adopted the General Counsel's position.  Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004).

"Clear and unmistakable evidence" is an "onerous" evidentiary standard, requiring that the preexistence of a condition and the no-aggravation result be "undebatable." Cotant v. Principi, 17 Vet. App. 116, 131 (2003) citing Laposky v. Brown, 4 Vet. App. 331, 334 (1993).

The Court has held on multiple occasions that lay statements by a veteran concerning a preexisting condition, alone, are not sufficient to rebut the presumption of soundness.  See e.g., Paulson v. Brown, 7 Vet. App. 466, 470 (1995) (a lay person's account of what a physician may or may not have diagnosed is insufficient to support a conclusion that a disability preexisted service); Crowe v. Brown, 7 Vet. App. 238 (1994) (supporting medical evidence is needed to establish the presence of a preexisting condition).  However, in determining whether a condition pre-existed service, lay evidence must still be considered.  That is, the Veteran's medical history, accepted medical principles, evidence regarding the basic character, origin and development of the condition, and lay and medical evidence concerning the inception, development and manifestations of the condition must all be considered. 38 C.F.R. § 3.304(b).  See Quirin v. Shinseki, 22 Vet. App. 390, 396 (2009).

When no preexisting condition is noted upon entry into service, the Veteran is presumed to have been sound upon entry.  The burden then falls on the government to rebut the presumption of soundness by clear and unmistakable evidence that the Veteran's disability was both preexisting and not aggravated by service.  The government may show a lack of aggravation by establishing that there was no increase in disability during service or that any "increase in disability [was] due to the natural progress of the preexisting condition." 38 U.S.C.A. § 1153.  If this burden is met, then the Veteran is not entitled to service-connected benefits.

In addition, congenital or developmental defects are not diseases or injuries within the meaning of the applicable legislation and cannot be found to be service connected.  See 38 C.F.R. § 3.303(c), 4.9 (2011).  A precedent opinion of the VA General Counsel (GC), VAOPGCPREC 82-90 (July 18, 1990) (a reissue of General Counsel opinion 01-85 (March 5, 1985)), held in essence that a disease which is considered by medical authorities to be of familial (or hereditary) origin must, by its very nature, be found to have pre-existed a claimant's military service, but could be granted service connection if manifestations of the disease in service constitute aggravation of the condition.  Moreover, while congenital or developmental defects, as opposed to diseases, could not be service-connected because they are not diseases or injuries under the law, if superimposed injury or disease occurred, the resultant disability might be service-connected.  Id.  Generally, a congenital abnormality that is subject to improvement or deterioration is considered a disease. Id.


C.  Evidence

Service treatment records indicate the Veteran underwent an enlistment examination in June 1959, which revealed the Veteran had strabismus, less than 20 degrees. Uncorrected visual acuity in the right eye was 20/20, corrected to 20/20; and in the left eye 20/70, corrected to 20/40. The Veteran was noted to wear glasses and an E-2 profile was rendered. 

The Veteran testified that he was struck with a chair in or near his left eye in late 1959 or early 1960.  Although this incident or any subsequent treatment was not specifically noted in the Veteran's service treatment records, the evidence does establish that the Veteran was placed on a permanent profile E-3 in May 1960 for posttraumatic amblyopia.  The associated health record however, only notes that the Veteran was seen with complaints that his left eye hurt and fluttered more severely than it had when he was a civilian, and he reported that glasses had never corrected his left eye.  After examination, a diagnosis of amblyopia after trauma was rendered.  On separation examination in April 1962, the Veteran's visual acuity was reported to be 20/50 uncorrected and 20/20 corrected in the right eye; and 20/100 uncorrected and 20/20 corrected in the left eye.  The Veteran was noted to have moderate bilateral myopia, corrected with glasses.  An additional examination in May 1962 noted corrected and uncorrected visual acuity of 20/80 in the left eye, and the Veteran was noted to have strabismus and amblyopia.

The Veteran had testified at an RO hearing in November 1991.  He stated that, prior to service, he had experienced no problems with his eyes.  During his senior year in high school, he was told by an eye doctor that he was getting a "lazy" eye.  After he entered service, he started having difficulty with his eye.  It watered and he could not see well.  He went to sick call and received some drops and told to take a couple days off, but this provided no relief.  He was later seen by an eye specialist in Germany and put on a profile that required no use of binocular vision.  He was also given a patch to put over his right eye.  However, contrary to the profile, he was required to continue is normal duties.  He was later assigned as a stock control specialist.  He was told that would get a medical discharge for his eye, but he elected not to take it because he planned to stay and see parts of Europe.  He continued to have problems with vision and watering in his left eye after service.  A medical member of the Rating Board was also present at the hearing.  He stated that amblyopia indicated a loss of vision in the eye due to the Veteran not being comfortable using that eye.  This discomfort resulted from strabismus, so the Veteran relied on his dominant right eye.  The patch the Veteran received to put over his right eye was supposed to force him to use the left eye, thereby strengthening it.  

VA treatment records dated August 2005 show the Veteran complained that his left eye watered "real bad" and had blurry vision.  He reported being told at one point that his left eye visual acuity was 20/70, whereas before it was always 20/400.  The treating physician indicated that the Veteran had chronic decreased vision in the left eye of unclear etiology.  There was also likely some degree of amblyopia, with subsequent blunt trauma.

In a September 2007 statement, the Veteran clarified that after being given a profile for amblyopia in 1960, he was not transferred to another unit due to the profile, but because he had been in his original unit for over a year.

The Veteran submitted an April 2008 letter from a private physician, who stated that he had examined the Veteran that month.  The Veteran had a history of amblyopia in the left eye, and wore glasses for distance and reading.  Best corrected visual acuity was 20/40 on the right and 20/400 on the left.  The physician stated that the Veteran had amblyopia in his left eye due to anisometropia.  His vision in that eye had never been normal, or 20/20, and could not be corrected to normal levels.  

In a May 2008 statement, the Veteran reiterated that he was only claiming amblyopia, and not strabismus or myopia.  He was not diagnosed with amblyopia until 1960.  He was put on a profile for "no duty requiring binocular vision" but was returned to guard duty nonetheless.  This aggravated his condition.  

The Veteran was afforded a VA examination in October 2008.  The claims file was reviewed by the examiner, who noted a finding of strabismus in 1959.  This accounted for the amblyopia on the left side.  The Veteran stated that he was involved in a brawl later in 1959 and sustained an injury to the left eye.  He was not evaluated, but just told that he had a black eye with no damage to the eye itself.  The examiner noted that subsequent evaluations did not indicate any ocular damage, though visual acuity was measured as less than what it was at enlistment.  However, in 1962, a notation stated that left eye acuity was 20/80 with continued estropia.  The Veteran reported that he experienced redness and burning while in Germany, and had repeated eye infections that had to be treated.  He also stated that his condition continued to deteriorate to the present time.  Based on a review of the claims file, a history provided by the Veteran, and a physical examination, the examiner diagnosed amblyopia in the left eye, as well as bilateral cataracts and blepharitis.  He stated that amblyopia occurred in childhood up until the age of 9, and there was no evidence it progressed in adulthood.  While the Veteran's records showed deterioration of vision in 1959 and 1960, there was improvement to 20/80 in 1962.  This did not lend itself to an ongoing progression of amblyopia.  Visual acuity in the right eye was 20/20 through 2006, so there was no indication that the left eye compromised the right eye.  Amblyopia was most likely due to the fact that the Veteran was cross-eyed since he was very young, a condition called strabismic amblyopia.  

The Veteran testified at a Board hearing in October 2009.  In high school, he was given glasses for strabismus.  When he enlisted, vision in his left eye was 20/70, corrected to 20/40.  Sometime in 1959 or 1960, he was helping to break up a brawl and got hit in the eye with a chair.  He sought treatment, and his vision was down to 20/200.  He was given a permanent profile for posttraumatic amblyopia.  After service, he got regular treatment from a private doctor, and his left eye vision never improved beyond 20/200.  His strabismus had been corrected, but the amblyopia remained.  Over the years, his left eye vision had decreased to 20/400.  He had since had surgery for cataracts.

The Veteran was afforded an additional VA examination in May 2010.  The claims file was reviewed by the examiner, who noted the Veteran had documented amblyopia from strabismus since childhood.  However, while the Veteran reported sustaining a left eye injury in service which worsened his visual acuity, the examiner stated that it was less likely than not that the Veteran's poor left eye vision was due to an injury in service.  Examination revealed no injury-related scarring astigmatism or other clinically notable changes in the eye.

The Veteran underwent another VA examination in May 2011.  He reported a history of entering service with 20/50 to 20/70 vision in his left eye.  He was assaulted with a chair.  After the incident, his vision dropped to 20/200 and progressively worsened.  He specifically noted that a finding of 20/20 vision in his left at separation was a typographical error.  The examiner performed a physical examination.  

At the time of the May 2011 exam, the claims file was not available.  However, a subsequent July 2011 addendum indicates that the file was reviewed.  The examiner stated that amblyopia was a developmental defect that was documented in the left eye prior to service.  Records from 1959 clearly indicated best corrected visual acuity in the left eye was 20/70.  Amblyopia was not likely to have been aggravated or made permanently worse during military service beyond its natural progression, to include trauma in service.  There was no relative afferent papillary defect in the left eye.  The Veteran did have nystagmus on OKN drum, indicating that the left eye should see at least 20/200, although the Veteran could only count fingers.  There were no anterior segment findings, and no retinal or optic nerve findings, to support ocular sequelae of trauma.  There was also no additional superimposed pathology in service that resulted in the current eye condition.

D.  Analysis

Based on the evidence of record, the Board finds that service connection for a left eye disorder is not warranted.

Initially, the Board notes that the May 2011 VA examiner stated that amblyopia was a developmental defect, and the October 2008 VA examiner stated that amblyopia occurred in childhood up until the age of 9, and there was no evidence it progressed in adulthood.  There are no competent medical opinions to refute these findings.  Therefore, service connection is not warranted for amblyopia.  See 38 C.F.R. § 3.303(c), 4.9 (2011); see also VAOPGCPREC 82-90 (July 18, 1990).  The May 2011 examiner also stated that there was no additional superimposed pathology in addition to the Veteran's amblyopia, and the evidence does not reflect any additional conditions noted in service.

To the extent that the Veteran has offered arguments in support of his claim, the additional evidence indicates that service connection is not warranted.  

The Veteran asserts that his conditioned worsened as a result of trauma sustained in service.  Strabismus and decreased visual acuity were noted at enlistment, and the October 2008 examiner stated that amblyopia was most likely due to the fact that the Veteran was cross-eyed since he was very young, a condition called strabismic amblyopia.  Therefore, the presumption of sound condition does not apply.  Moreover, as noted by the October 2008 examiner, records showed deterioration of vision in 1959 and 1960, but also improvement to 20/80 in 1962.  This did not lend itself to an ongoing progression of amblyopia.  Further, addressing the Veteran's eye injury in service, the May 2010 VA examiner stated that there was no injury-related scarring astigmatism or other clinically notable changes in the eye.  The May 2011 examiner noted that there were no anterior segment findings, and no retinal or optic nerve findings, to support ocular sequelae of trauma.  Therefore, the evidence does not reflect that the Veteran's preexisting condition was aggravated by service.

The Board has considered the Veteran's own statements made in support of his claim.  The Federal Circuit held that lay evidence is one type of evidence that must be considered, and competent lay evidence can be sufficient in and of itself.  The Board, however, retains the discretion to make credibility determinations and otherwise weigh the evidence submitted, including lay evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).  This would include weighing the absence of contemporary medical evidence against lay statements.

In Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007), the Federal Circuit determined that lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition (noting that sometimes the layperson will be competent to identify the condition where the condition is simple, for example difficulty hearing, and sometimes not, for example, a form of cancer), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  The relevance of lay evidence is not limited to the third situation, but extends to the first two as well.  Whether lay evidence is competent and sufficient in a particular case is a factual issue.

Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465, 470 (1992) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

In Robinson v. Shinseki, the Federal Circuit held that, in some cases, lay evidence will be competent and credible evidence of etiology.  Whether lay evidence is competent in a particular case is a question of fact to be decided by the Board in the first instance.  The Federal Circuit set forth a two-step analysis to evaluate the competency of lay evidence.  The Board must first determine whether the disability is the type of injury for which lay evidence is competent evidence.  If so, the Board must weigh that evidence against the other evidence of record-including, if the Board so chooses, the fact that the Veteran has not provided any in-service record documenting his claimed injury-to determine whether to grant service connection.  See Robinson v. Shinseki, 312 Fed. Appx. 336 (2009) (confirming that, "in some cases, lay evidence will be competent and credible evidence of etiology").  The Board observes that this Federal Circuit decision is nonprecedential.  See Bethea v. Derwinski, 252, 254 (1992) (a non-precedential Court decision may be cited "for any persuasiveness or reasoning it contains").  The Board believes that if Bethea applies to Court decisions, it surely applies to those of a superior tribunal, the Federal Circuit.

Here, while the Veteran has asserted that his left eye condition was aggravated by service, he has not demonstrated the medical knowledge required to establish such an etiological nexus.  See Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992); see also 38 C.F.R. § 3.159 (a)(1) (competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions).  Therefore, although the statements of the Veteran offered in support of his claim have been given full consideration by the Board, they are not considered competent medical evidence and do not serve to establish a medical nexus between these claimed disorders and the Veteran's period of service.

The Board also notes that the Veteran submitted copies of previous decisions in which the Board granted service connection for amblyopia and other eye disorders for other veterans.  However, each Board decision is rendered based on the specific facts of each case, and Board decisions do not carry binding, precedential weight vis-à-vis other Board decisions. As such, the holding in one Board case, while potentially instructive, does not mandate a certain result.


ORDER

Service connection for a left eye disorder is denied.


____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


